DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 of the claim set received 10/26/2020 are pending.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 223.
The drawings are objected to because, within Fig. 4A, reference character 213 is assigned to the second interior cavity but points to other structure within the figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bandaru (US 2015/0253009).
Regarding independent Claims 1 and 5, Bandaru discloses in Figs. 1-3, a fuel injector 310 for a turbomachine 100, comprising:
a fuel injector fuel distributor device, including:
a shroud (comprising 325, 351 and 382; see annotation of Fig. 3 below) defining a first interior cavity (the interior space within said shroud); 
a liquid fuel distributor 340 defining a second interior cavity and disposed within the first interior cavity such that a liquid fuel distribution circuit 335 is formed between the shroud and the liquid fuel distributor; 
a gas fuel distributor 370 disposed within the first interior cavity and at least partially within the second interior cavity such that a gas fuel distribution 
a fuel transfer tube 320 including a liquid fuel channel 322 configured to be in fluid communication with the liquid fuel distribution circuit 335 and a gas fuel channel 321 configured to be in fluid communication with the gas fuel distribution circuit 336,

    PNG
    media_image1.png
    649
    790
    media_image1.png
    Greyscale

wherein at least one of the liquid fuel distributor, the gas fuel distributor, or the fuel transfer tube are brazed or shrink fit to the shroud (read para. 0050 with reference to Fig. 3).
II..  The defined distributers, distribution circuits, and channels within the rejection above are capable of supporting either of a flow of gaseous fuel and a flow of liquid fuel.
Regarding Claims 2 and 6, Bandaru discloses wherein the liquid fuel distributor 340, the gas fuel distributor 370, and the fuel transfer tube 320 are all brazed to the shroud (comprising 325, 351 and 382, see annotation of Fig. 3 above; as shown in Figs. 2-3 all of 340, 370, and 320 are in contact with the defined shroud and paras. 0026 and 0050 state that all of the subcomponents of the fuel injector may be brazed).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bandaru (US 2015/0253009) in view of Thomson (US 2009/0140073).
Regarding Claims 3 and 7, Bandaru discloses the claimed invention as discussed above wherein the gas fuel distributer 370 and the liquid fuel distributor 340 are brazed to the shroud (comprising 325, 351 and 382).  Bandaru discloses press fitting as an alternative to brazing in para. 0050 but does not disclose the gas fuel distributer 370 and the liquid fuel distributor 340 brazed and press fit to the defined shroud.
Thomson discloses a fuel injector 10 (Figs. 1-4b) intended for use in a gas turbine engine (read para. 0025).  Thomson further discloses utilizing a press fit, also known as an interference fit, in addition to brazing in order to join two fuel injector components (read, e.g., para. 0015).
It would have been obvious to one of ordinary skill in the art at the time of filing to have modified Bandaru to include a press fit between the brazed components as taught by Thomson in order to increase the durability of the joints (Thomson para. 0047).
Regarding Claims 4 and 8, Bandaru in view of Thomson teaches the claimed invention as discussed above.  Bandaru further discloses wherein the gas fuel distributer 370 is press fit to the liquid fuel distributor 340 (read para. 0050 with reference to Fig. 3).

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached Notice of References Cited.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENE D FORD whose telephone number is (571)272-8140.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/R.D.F/Examiner, Art Unit 3741                                                                                                                                                                                                        
/GERALD L SUNG/Primary Examiner, Art Unit 3741